Order filed May 23, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00315-CV
                                    ____________

                           EMILIO LOPEZ, Appellant

                                             V.

                    GABRIEL RODRIGUEZ, M.D, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-15836

                                      ORDER

      This is an appeal from a judgment signed November 26, 2018. The clerk’s
record was filed April 26, 2019.

      Our review has determined that a relevant item has been omitted from the
clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain the order
signed by the trial court on July 9, 2018.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 6, 2019, containing the order signed July 9, 2018.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM